Citation Nr: 1510400	
Decision Date: 03/12/15    Archive Date: 03/24/15

DOCKET NO.  13-18 105	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to a disability rating in excess of 20 percent prior to June 4, 2013, for residuals of prostate cancer, and in excess of 40 percent thereafter.

2.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and major depressive disorder.

3.  Entitlement to service connection for myeloma cancer of the right eye.

4.  Entitlement to service connection for liver disease, to include necessity of a liver transplant.


REPRESENTATION

Appellant represented by:	Terri Perciavalle, Agent



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Yvette Hawkins, Counsel


INTRODUCTION

The Veteran served on active duty from November 1963 to November 1967.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a July 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania, which denied the service connection claims, as well as the Veteran's claim of entitlement to a disability rating in excess of 20 percent for residuals of prostate cancer.  In July 2013, the RO increased the disability rating for residuals of prostate cancer to 40 percent, effective June 4, 2013.  Although this increase represents a separate grant of benefits, the United States Court of Appeals for Veterans Claims (Court) has held that a decision awarding a higher rating, but less that the maximum available benefit, does not abrogate the pending appeal.  AB v. Brown, 6 Vet. App. 35, 38 (1993).  Thus, the matter remains on appeal.

In May 2014, the Veteran testified before a Decision Review Officer at the RO.  A transcript of the hearing has been associated with the e-folder.

This appeal was partly processed electronically using the Virtual VA and VBMS paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of these electronic records.

The issue of entitlement to an effective date earlier than January 27, 2012, for the grant of service connection for residuals of prostate cancer has been raised by the record in an October 31, 2014 statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  For the period prior to June 4, 2013, the Veteran's residuals of prostate cancer were manifested by wearing absorbent materials that had to be changed less than 2 times per day, daytime voiding interval of between one and two hours, and awakening to void 3 to 4 times per night.

2.  For the period beginning June 4, 2013, the Veteran's residuals of prostate cancer have been manifested by wearing absorbent materials that have to be changed less than 3 times per day, daytime voiding interval of less than 1 hour, and awakening to void 3 to 4 times per night, but not requiring the use of an appliance.

3.  The Veteran served in Da Nang in the Republic of Vietnam from December 1965 to November 1966; as his military occupational specialty (MOS) was Security Police/Dog Handler, his claimed traumatic experiences during service are consistent with the places, types and circumstances of service.

4.  The clinical evidence shows that the Veteran has a current diagnosis of major depressive disorder.

5.  The evidence of record is at least in equipoise as to whether the Veteran's major depressive disorder has been related by competent medical evidence to an incident of active duty service.

6.  The Veteran has not been shown to have a diagnosis of myeloma of the right eye at any time during the pendency of this claim, and a malignant tumor of the eye did not manifest to a compensable degree within one year of active duty service.

7.  The Veteran's liver disease, to include necessity of a liver transplant, is not shown to be the result of any incidence of active duty service.


CONCLUSIONS OF LAW

1.  For the period prior to June 4, 2013, the criteria for an initial disability rating in excess of 20 percent for residuals of prostate cancer were not met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.27, 4.115a, Diagnostic Code 7528 (2014).

2.  For the period beginning June 4, 2013, the criteria for a disability rating in excess of 40 percent for residuals of prostate cancer have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 
4.1, 4.27, 4.115a, Diagnostic Code 7528 (2014).

3.  Resolving doubt in favor of the Veteran, the criteria for service connection for major depressive disorder have been met.  38 U.S.C.A. §§ 1110, 5107(b) (West 2014); 38 C.F.R. §§ 3.102 , 3.303, 3.304 (2014).

4.  The criteria for service connection for myeloma of the right eye have not been met.  38 U.S.C.A. §§ 1110, 5107(b) (West 2014); 38 C.F.R. §§ 3.102 , 3.303, 3.304 (2014).

5.  The criteria for service connection for liver disease, to include necessity of a liver transplant, have not been met.  38 U.S.C.A. §§ 1110, 5107(b) (West 2014); 
38 C.F.R. §§ 3.102 , 3.303, 3.304 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2014).  

When VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2014); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the Court held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) request that the claimant provide any evidence in his or her possession that pertains to the claim.  Element (4), the requirement of requesting that the claimant provide any evidence in his or her possession that pertains to the claim, was eliminated by the Secretary of VA (the "Secretary") in 2008.  See 73 Fed. Reg. 23353 (final rule eliminating fourth element notice as required under Pelegrini, effective May 30, 2008).

The Veterans Claims Assistance Act of  2000 (VCAA) notice requirements apply to all five elements of a service connection claim.  These are:  (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  Of particular importance, in Dingess/Hartman, the Court held that the VCAA notice must include notice that a disability rating and an effective date of the award of benefits will be assigned if service connection is awarded.

VA satisfied the notification requirements of the VCAA by means of a letter dated in February 2012, which advised the Veteran of the evidence necessary to substantiate his service connection claims and provided him with notice of how VA assigns the disability rating and effective date elements of the claim, thus satisfying Dingess.  A second letter, dated in May 2013, provided the Veteran with notice of how to substantiate a claim for an increased disability rating.

VA's duty to assist has also been satisfied.  The claims file contains the Veteran's service and post-service treatment records, and several VA examination reports.  Additionally, the claims file contains the Veteran's personal statements and testimony in support of his claims.  

The July 2012 and June 2013 VA prostate cancer examiners reviewed the Veteran's service and post-service treatment records, obtained a history of symptomatology and treatment from the Veteran, performed comprehensive examinations, and reported the Veteran's symptoms. The examination reports are adequate to decide this appeal. 

With regard to the Veteran's claim of entitlement to service connection for an acquired psychiatric disorder, to include PTSD and major depressive disorder, as the Board's decision is favorable to the Veteran, a discussion of the sufficiency of the VA examination would be moot.

VA has a duty to provide a medical examination or obtain a medical opinion when  necessary to decide a claim.  38 U.S.C.A. § 5103A(d) (West 2014); 38 C.F.R. § 3.159(c)(4) (2014).  However, VA's duty to provide a medical examination or opinion is not triggered unless the record contains competent evidence or symptoms of a current disability; evidence establishing that an event, injury, or disease occurred in service, or a disease manifested during an applicable presumptive period; and an indication that the disability or persistent or recurrent symptoms of a disability may be associated with service or a service-connected disability.  38 U.S.C.A. § 5103A; McLendon v. Nicholson, 20 Vet. App. 79 (2006).

An examination is not warranted for the Veteran's claim of entitlement to service connection for myeloma of the right eye, as there is no competent lay or medical evidence to suggest that the Veteran was diagnosed with the condition at any time during the pendency of this appeal.  An examination is also not warranted for the Veteran's claim of entitlement to service connection for a liver disease, as there has been no competent evidence presented attributing the Veteran's liver disease to any incident of active duty service, including alcoholism following service.  The Court has held that, in similar circumstances, where the supporting evidence of record consists only of a lay statement, VA is not obligated, pursuant to 5103A(d), to provide an appellant with a medical nexus opinion.  Duenas v. Principi, 18 Vet. App. 512, 519 (2004).   

There are instances in which lay testimony can serve to establish an association between service and the claimed disability for the purpose of satisfying the criteria of McLendon.  See Charles v. Principi, 16 Vet. App. 370 (2002).  For example, a lay person may be competent to offer testimony on certain medical matters, such as describing symptoms observable to the naked eye, or even diagnosing simple conditions such as a dislocated shoulder, and his or her lay testimony as to a continuity of symptomatology can satisfy the requirements of McLendon.  

However, a lay person, such as the Veteran, is not competent to offer an opinion on a matter clearly requiring medical expertise, such as diagnosing myeloma or linking cirrhosis of the liver to an incident of service.  Therefore, this is not a case in which the Veteran's lay observation alone can serve to suggest any association between his claimed conditions and service.  Accordingly, the Board finds that an opinion is not warranted under the criteria set forth in McLendon.  See Wells v. Principi, 326 F. 3d 1381 (Fed. Cir. 2003).







Analysis

Entitlement to a disability rating in excess of 20 percent prior to June 4, 2013, for residuals of prostate cancer, and in excess of 40 percent thereafter.

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, and by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  The percentage ratings represent, as far as can practicably be determined, the average impairment in earning capacity resulting from such diseases and injuries, and the residual conditions in civilian occupations.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2014).  Separate Diagnostic Codes (DC) identify the various disabilities and the criteria for specific ratings.  Any reasonable doubt regarding the degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3 (2014).

The veteran's entire history is reviewed when making a disability determination.  See 38 C.F.R. § 4.1 (2014).  Where service connection has already been established, and increase in the disability rating is at issue, it is the present level of the disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  

However, in Fenderson v. West, 12 Vet. App. 119 (1999), it was held that evidence to be considered in the appeal of an initial assignment of a disability rating was not limited to that reflecting the then current severity of the disorder.  The Court also discussed the concept of the "staging" of ratings, finding that, in cases where an initially assigned disability evaluation has been disagreed with, it was possible for a veteran to be awarded separate percentage evaluations for separate periods based on the facts found during the appeal period.  See also Hart v. Mansfield, 21 Vet. App. 505 (2009).

The evaluation of the same disability under various diagnoses, known as pyramiding, is generally to be avoided.  38 C.F.R. § 4.14 (2014).  The critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the disabilities is duplicative or overlapping with the symptomatology of the other disability.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).   

Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (2014).

The Veteran's residuals of prostate cancer are evaluated under DC 7528, which provides that malignant neoplasms of the genitourinary system warrant a 100 percent rating.  However, a note to DC 7528 states that following the cessation of surgical, x-ray, antineoplastic chemotherapy or other therapeutic procedure, the rating of 100 percent shall continue with a mandatory VA examination at the expiration of 6 months.  Any change in evaluation based upon that or any subsequent examination shall be subject to the provisions of 38 C.F.R. § 3.105(e).  If there has been no local reoccurrence or metastasis, the disability is rated on residuals as voiding dysfunction or renal dysfunction, whichever is predominant. 
38 C.F.R. § 4.115b, DC 7528.

Because there is no evidence that the Veteran has had any symptoms of renal dysfunction at any time during the pendency of this appeal, his disability has been rated based on voiding dysfunction.

Voiding dysfunction is rated as urine linkage, frequency, or obstructed voiding.  A 20 percent rating is for assignment when the disability requires the wearing of absorbent materials, which must be changed less than two times per day.  A 40 percent rating is assigned for disability requiring the wearing of absorbent materials which must be changed 2 to 4 times per day.  A 60 percent rating is assigned for disability requiring the use of an appliance or the wearing of absorbent materials which must be changed more than 4 times per day.  Urinary frequency is rated 10 percent disabling when there is a daytime voiding interval between 2 or 3 hours or awakening to void 2 times per night.  A 20 percent rating is warranted where there is a daytime voiding interval between 1 and 2 hours, or awakening to void 3 to 4 times per night.  A 40 percent rating contemplates a daytime voiding interval of less than one hour or awakening to void 5 or more times per night.  A noncompensable rating is warranted for obstructive symptomatology with or without stricture disease requiring dilatation 1 to 2 times per year.  A 10 percent rating is warranted for marked obstructive symptomatology (hesitancy, slow or weak stream, decreased force of stream) with any one or combination of the following:  (1) post void residuals greater than 150 cc; (2) uroflowmetry; markedly diminished peak flow rate (less than 10 cc/sec); (3) recurrent urinary tract infections secondary to obstruction; and (4) stricture disease requiring periodic dilatation every 2 to 3 months.  A 30 percent rating is warranted for urinary retention requiring intermittent or continuous catheterization.  38 C.F.R. § 4.115a.

Review of private treatment records shows that the Veteran was first diagnosed with adenocarcinoma of the prostate in 2005 and was successfully treated with brachytherapy.  He had normal prostate-specific antigen (PSA) tests thereafter with no further treatment other than regular monitoring every six months.    

In July 2012, the Veteran was afforded a VA prostate cancer examination, and reported that he had a voiding dysfunction resulting in urine leakage, which required the use of absorbent materials that had to be changed less than 2 times per day, but did not require the use of an appliance.  He reported daytime voiding intervals between 1 and 2 hours, and nighttime awaking to void 3 to 4 times.  There were no signs or symptoms of obstructed voiding, no history of recurrent symptomatic urinary tract or kidney infections, and no other significant signs or symptoms attributable to his residuals of prostate cancer. Although the Veteran claimed erectile dysfunction as a result of his disability, the examiner opined that the condition predated his prostate cancer.  He further opined that the Veteran's residuals of prostate cancer did not affect his ability to work.



In June 2013, the Veteran was afforded a second VA prostate cancer examination and reported that the disease was in remission and he was undergoing no further treatment.  He reported voiding dysfunction requiring absorbent material that had to be changed less than 2 times per day, but did not require the use of an appliance.  He reported daytime voiding intervals of less than 1 hour and nighttime awaking to void 3 to 4 times.  He also reported some symptoms of obstructed voiding, including hesitancy, slow or weak stream and post-void residuals greater than 150 cc.  A PSA test yielded normal results.  There were no other significant signs or symptoms attributable to his residuals of prostate cancer.  

For the period prior to June 4, 2013, the criteria for a disability rating in excess of 20 percent for residuals of prostate cancer under DC 7528 were not met.  As noted above, there is no probative evidence that the Veteran experienced any renal dysfunction, experienced stress or urinary incontinence required the wearing of absorbent materials that had to be changed 2 to 4 times per day, or had daytime voiding intervals of less than 1 hour, or awakening to void 5 or more times per night.  

For the period since June 4, 2013, the criteria for a disability rating in excess of 40 percent for residuals of prostate cancer under DC 7528 have not been met.  Again, there has been no evidence of renal dysfunction, and no evidence of stress or urinary incontinence required the use of an appliance or the wearing of absorbent materials that must be changed more than 4 times per day.   
The Board has also considered whether a higher disability rating is warranted for the Veteran's disorder under another diagnostic code.  See Butts v. Brown, 5 Vet. App. 532, 538 (1993) (en banc).  However, as there is no medical evidence that he has ever been diagnosed with any other genitourinary disorders under 38 C.F.R. § 4.115b during the course of the appeal, a higher disability rating is not 
warranted under any other diagnostic code listed under genitourinary system diagnoses.

The Board has also considered whether the Veteran is entitled to a greater level of compensation on an extraschedular basis.  Ordinarily, the VA Schedule for Rating Disabilities will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

An extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors, such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.  Id.

The schedular evaluations in this case are not inadequate.  The Veteran has not identified any factors which may be considered to be exceptional or unusual as to render impractical the application of the regular schedular standards, and the Board has been similarly found none.  The diagnostic code used herein to evaluate this disability considers the symptoms reported and objectively demonstrated.  In other words, there are no symptoms that are unusual or different from those contemplated by the schedular criteria.  The Veteran does not demonstrate exceptional or unusual disability; he merely disagrees with the assigned evaluation for his level of impairment.  

There is no evidence that the Veteran has undergone frequent  hospitalizations or surgical procedures for his disability.  As such, the record does not demonstrate hospitalizations of such frequency or length as to warrant extraschedular consideration.  Additionally, the evidence does not establish that his disability markedly interferes with his employment or employability beyond that contemplated by the Schedule for Rating Disabilities.  Accordingly, given the lack of evidence showing unusual disability not contemplated by the rating schedule, the Board concludes that referral for an extraschedular evaluation under 38 C.F.R. 
§ 3.321(b)(1) is not warranted.  Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995).

Finally, the Board has considered the Veteran's assertion that his residuals of prostate cancer symptoms are greater than the current disability ratings contemplate.  The Court has repeatedly held that a veteran is competent to describe symptoms of which he or she has first-hand knowledge.  See Charles v. Principi, 16 Vet. App. 370, 374-75 (2002).  However, the competent medical evidence offering detailed, specific specialized determinations pertinent to the rating criteria are the most probative evidence with regard to evaluating the pertinent symptoms for the disability on appeal; the medical evidence also largely contemplates the Veteran's descriptions of symptoms.  The lay statements have been considered together with the probative medical evidence clinically evaluating the severity of the pertinent disability symptoms.

The preponderance of the evidence of record is against Veteran's claim for an increased rating for residuals of prostate cancer both prior to June 4, 2013, and thereafter.  As there is not an approximate balance of evidence, the "benefit-of-the-doubt rule" enunciated in 38 U.S.C.A. § 5107(b) is not applicable.  See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).  

Entitlement to service connection for an acquired psychiatric disorder, to include PTSD and major depressive disorder.

Service connection may be granted for disability resulting from disease or injury incurred in, or aggravated by active military service.  38 U.S.C.A. § 1110; 
38 C.F.R. § 3.303.  Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish a right to compensation for a present disability, a veteran must show:  "(1) the existence of a present disability; (2) the in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"- the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).    

For purposes of 3.303(b), where the veteran asserts entitlement to service connection for a chronic condition, but there is insufficient evidence of a diagnosis in service, the veteran can establish service connection by demonstrating a continuity of symptomatology since service, but only if the chronic disease is listed under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331, 1337-39 (Fed. Cir. 2013). (emphasis added).  For disabilities that are not listed as chronic under 
38 C.F.R. § 3.303(b), the only avenue for service connection is by a showing of in-service incurrence or aggravation under 38 C.F.R. § 3.303(a), or by showing that a disease that was first diagnosed after service is related to service under 38 C.F.R. 
§ 3.303(d).   

The Veteran claims that he has an acquired psychiatric disorder, to include PTSD or major depressive disorder, as a result of witnessing traumatic incidences while serving in Vietnam.  Specifically, he has recalled an incident in which a bomb caused a plane to explode on the runway, killing two pilots.  He said that, because he was part of the canine unit, he was tasked with searching for body parts. 

Service connection for PTSD specifically requires (1) medical evidence establishing a diagnosis of the disability, (2) credible supporting evidence that the claimed in-service stressor occurred, and (3) a link, established by medical evidence, between the current symptomatology and the claimed in-service stressor.  See 38 C.F.R. § 3.304(f).  See also Cohen v. Brown, 10 Vet. App. 128 (1997).  With regard to the second PTSD element as set forth in 38 C.F.R. § 3.304(f), evidence of an in-service stressor, the evidence necessary to establish the occurrence of the claimed stressor actually varies depending on the circumstances of the stressor and the nature of a veteran's service.

VA and private treatment records shows that the Veteran has not been found to have a diagnosis of PTSD that meets the requirements of the American Psychiatric Association:  Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV).  During an August 2013 VA PTSD examination, the examiner opined that, although the Veteran had been exposed to a traumatic event in which he experienced, witnessed or was confronted with an event that involved actual or threatened death or serious injury, or a threat to the physical integrity of himself or others (Criterion A for PTSD), he did not meet the full criteria for PTSD, and instead diagnosed him with major depressive disorder and alcohol dependence in sustained, full remission.  However, the examiner opined that neither condition was related to his military service.  Significantly, the examiner noted that she had not administered any psychological testing, nor did she provide reasons or bases to support her conclusion that the Veteran's major depressive disorder and alcohol dependence in sustained, full remission were not related to active duty service.

Also of record is a January 2014 letter from the Psychology Clinic, Military Psychological Services, at Duquesne University, in which two clinicians opined that, although the Veteran did not meet the full criteria for a diagnosis of PTSD, it is as likely as not that his depression and history of substance abuse are related to his combat experiences while in Vietnam.  Specifically, the examiners opined that the trauma of Vietnam impacted his mood and substance use rather than being manifested by PTSD per se.

Although a review of the Veteran's DD 214 does not indicate that he participated in combat, his MOS as a security police and dog handler with the 35th Air Police Unit, stationed at DaNang Air Force Base, strongly supports his claim that he was exposed to events in which his life and/or the lives of others were threatened, including his having to search for the body parts of the two pilots who were killed in the runway explosion.  

It is the responsibility of the Board to weigh the evidence of record, including the medical evidence, to determine where to give credit and where to withhold the same, and in so doing, the Board may accept one medical opinion and reject others.  Evans v. West, 12 Vet. App. 22, 30 (1998), citing Owens v. Brown, 7 Vet. App. 429, 433 (1995).  The standard of proof to be applied in decisions on claims for veterans benefits is set forth in 38 U.S.C.A. § 5107 (West 2014).  A veteran is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  38 C.F.R. § 3.102 (2014); see Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Based on a review of the complete evidence of record, the Board finds that service connection for major depressive disorder is warranted.  Although the VA clinician opined that the Veteran's major depressive disorder was not related to military service, the Veteran has been diagnosed by two competent clinicians as having depression that is at least as likely as not related to his traumatic experiences while serving in Vietnam.  Therefore, resolving reasonable doubt in favor of the Veteran, service connection for major depressive disorder is warranted.  See 38 C.F.R. § 3.102.

Entitlement to service connection for myeloma cancer of the right eye.

The Veteran claims that he has myeloma cancer of the right eye, purportedly as a result of some incident of active duty service.

The Veteran's service treatment records show no evidence of a right eye disorder, to include a diagnosis of myeloma.  His September 1963 service enlistment examination revealed normal findings for the eyes.  On the accompanying medical history report, the Veteran indicated that he then had, or had previously had, eye trouble.  However, he only indicated that he wore/had worn eyeglasses; he specifically denied wearing or having previously worn an artificial eye.  His June 1967 separation examination, including a routine eye examination, also yielded normal findings for the eyes.  

Post-service private treatment records show that during an August 2005 evaluation for treatment of prostate cancer, the Veteran reported that he had an artificial right eye implanted when he was a child due to retinal neuroblastoma.  A private treatment report in February 2006 again notes that he had a history of "previous" cancer of the right eye.  There are no treatment records during the period on appeal (beginning in January 2012) that show that the Veteran was ever diagnosed with myeloma cancer of the right eye.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (service connection may be granted if a disability existed at the time a claim for VA disability compensation was filed or at any time during the pendency of the claim, even if the disability resolves prior to the adjudication of the claim).  

Based on a review of the complete evidence of record, the Board concludes that service connection for myeloma cancer of the right eye is not warranted.  In this regard, the existence of a current disability is the cornerstone of a claim for VA disability compensation.  See Degmetich v. Brown, 104 F. 3d 1328 (1997); Brammer  v. Derwinski, 3 Vet. App. 223, 225 (1992).  

In addition to the medical evidence, the Board has also considered the Veteran's assertions concerning the existence of his claimed myeloma cancer of the right eye.  Although lay persons are competent to report what they experience with their own senses, they are not competent to opine on complex medical matters.  As noted above, although the Veteran avers that he has a diagnosis of right eye myeloma cancer, there is no medical evidence to support his assertion.  

Accordingly, the Board concludes that the probative evidence is against the Veteran's claim of entitlement to service connection for myeloma cancer of the right eye.  In arriving at the decision to deny the claim, the Board has considered the applicability of the "benefit-of-the-doubt" rule.  However, as there is not an approximate balance of evidence, that rule is not applicable.  


Entitlement to service connection for liver disease, to include necessity of a liver transplant.

The Veteran contends that his liver disease, diagnosed a cirrhosis, is the result of some incident of active duty service.  Specifically, he has asserted that, as a result of his alcohol abuse, he developed cirrhosis of the liver, and is now in need of a liver transplant.

Review of the Veteran's service treatment records reveals no evidence of treatment for, or a diagnosis of a liver disorder, including cirrhosis.

In addition to establishing service connection on a direct basis, service connection for certain chronic diseases, such as cirrhosis of the liver, may also be established on a presumptive basis by showing that the condition manifested to a degree of 10 percent or more within one year from the date of separation from service.  38 C.F.R. §§ 3.307(a)(3), 3.309(a).  Here, however, because there is no evidence that the Veteran was diagnosed with cirrhosis of the liver within one year of separation from service, service connection for cirrhosis of the liver on a presumptive basis is not for application.

Service connection may also be established on a secondary basis for a disability which is proximately due to, or the result of, a service-connected disease or injury.  38 C.F.R. § 3.310(a) (2014).  The Court has construed this provision as entailing "any additional impairment of earning capacity resulting from an already service- connected condition, regardless of whether or not the additional impairment is itself a separate disease or injury caused by the service-connected condition."  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Establishing service connection on a secondary basis essentially requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by, or (b) aggravated by a service-connected disability.  Id.; see also Wallin v. West, 11 Vet. App. 509, 512 (1998).  

The law prohibits the granting of direct service connection for drug or alcohol abuse on the basis of incurrence or aggravation in the line of duty during service.  Pub. L. No. 101-508, § 8052, 104 Stat. 1388 (1990); VAOPGCPREC 2-98 (Feb. 10, 1998), 63 Fed. Reg. 31263 (1998).  However, a veteran may be service-connected for an alcohol or drug abuse disability acquired as secondary to, or as a symptom of, his service-connected disability - assuming that disability, itself, is not the result of his willful misconduct.  Moreover, alcohol abuse, unless it is a secondary result of an organic disease or disability, is considered willful misconduct.  38 C.F.R. §§ 3.301(c)(2), 3.301(c)(3) (2014).  See also Allen v. Principi, 237 F.3d 1368 (Fed. Cir. 2001).  In Allen, the Federal Circuit Court indicated that veterans may only recover if they can "adequately establish that their alcohol or drug abuse disability is secondary to, or is caused by their primary service-connected disorder."  Id. at 1381.  The Federal Circuit Court further stated that such compensation would only result "where there is clear medical evidence establishing that the alcohol or drug abuse disability is indeed caused by a Veteran's primary service-connected disability, and where the alcohol or drug abuse disability is not due to willful wrongdoing."  Id.

As discussed above, during the August 2013 VA PTSD examination, the examiner concluded that the Veteran's alcohol dependence in full, sustained remission was not related to any incident of military service.  However, in a January 2014 letter from the Psychology Clinic, Military Psychological Services, Duquesne University, two clinicians opined that the Veteran's history of substance abuse was related to his combat experiences while in Vietnam.  

Despite the opinion from the private clinicians, there has been no probative evidence presented to show that the Veteran's cirrhosis of the liver is a direct result of his alcohol abuse, or that his cirrhosis is secondary to his now-service-connected major depressive disorder.  The Veteran is claiming entitlement to service connection for a liver disease, not for alcohol abuse or dependence.  Although a January 2012 letter from the Veteran's private physician, Dr. J. Kimmell, states that the Veteran has a diagnosis of end-stage cirrhosis and is on the liver transplant list, neither Dr. Kimmell, nor the clinicians at Duquesne University, opined that the Veteran's cirrhosis of the liver with the need for a liver transplant is a result of alcohol abuse or dependence.

Accordingly, the Board concludes that the probative evidence is against the Veteran's claim of entitlement to service connection for liver disease, to include necessity of a liver transplant.  In arriving at the decision to deny the claim, the Board has considered the applicability of the "benefit-of-the-doubt" rule.  However, as there is not an approximate balance of evidence, that rule is not applicable.  See Gilbert v. Derwinski, supra; Ortiz v. Principi, supra.


ORDER

Entitlement to an initial disability rating in excess of 20 percent for residuals of prostate cancer for the period prior to June 4, 2013, is denied.

Entitlement to a disability rating in excess of 40 percent for residuals of prostate cancer for the period beginning June 4, 2013, is denied.

Entitlement to service connection for an acquired psychiatric disorder, to include PTSD and major depressive disorder, is granted.
						
Entitlement to service connection for liver disease and claimed liver transplant residuals is denied.



____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


